     Case 5:18-cv-00591 Document 727 Filed 11/14/18 Page 1 of 1 PageID #: 3879



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION

DONALD L. BLANKENSHIP,                               )
                                                     )
               Movant,                               )
                                                     )
v.                                                   )       Civil Action No. 5:18-00591
                                                     )       (Criminal Action No. 5:14-00244)
UNITED STATES OF AMERICA,                            )
                                                     )
               Respondent.                           )

                                            ORDER

        Pending before the Court is the United States’ “Motion for Leave to Exceed Page

Limitation.” (Document No. 726.) Specifically, the United States requests leave to file a

consolidated response to Movant’s Section 2255 Motion and Motion Requesting an Evidentiary

Hearing in excess of the 20-page limit imposed by LR Civ P 7.1(a)(2). In support, the United States

states that an extension of the page limit is necessary to properly address the issues. (Id.) The

United States states that its consolidated response will not exceed 40 pages. (Id.) The Court finds

that good cause exists for permitting the United States to file a consolidated response in excess of

the maximum page limit and hereby ORDERS that the above Motion (Document No. 726) is

GRANTED.

        The Clerk is directed to transmit a copy to counsel of record.

        ENTER: November 14, 2018.
